DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-14 are allowed.
	McDonald et al. (US 8924950) teaches software and/or firmware of a utility node device may be updated by utilizing an update package that includes multiple update items related to different types of the software and/or firmware. The utility node device may selectively install one or more of the multiple update items based on a type of the software and/or firmware that is currently installed on the device. The different types of software and/or firmware may relate to different versions of the software and/or firmware and/or different types of hardware. In some instances, an update item of the update package comprises a delta file that contains differences between different versions of the software and/or firmware.
Nakamoto (US 8705082) teaches a monitoring server that monitors an image forming apparatus and detects an error if any has occurred thereon, identifies a type of firmware that has caused the error, and issues an instruction for replacing a version of the identified type of firmware. The image forming apparatus issues, to a transmission server, a request for transmitting a replacement version of the identified type of firmware. The transmission server refers to a firmware version list table to determine another type of firmware whose version is to be replaced in association with the replacement version of the identified type of firmware. The transmission server transmits the replacement version of the identified type of firmware and the determined another type of firmware to the image forming apparatus.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “a plurality of wireless enabled nodes configured into a nodal wireless network with the wireless enabled computing device, each respective wireless enabled node comprising a node radio frequency transceiver, a node processor, memory, and software stored in the memory for execution by the node processor to implement operations of the respective wireless enabled node, wherein: the plurality of wireless enabled nodes includes a wireless enabled node of a first type configured to execute stored software of a corresponding first type; the plurality of wireless enabled nodes includes a wireless enabled node of a second type different from the first type of wireless enabled node and configured to execute stored software of a corresponding second type different from the first type of software; wherein the device processor configures the wireless enabled computing device to: obtain a software update intended for each node of the first wireless enabled node type; send an announcement of availability of the software update, through the wireless nodal network to the wireless enabled nodes, the announcement including an identifier of the first type of wireless enabled node; receive a packet request from the wireless enabled node of the first type through the wireless nodal network sent in response to the announcement including the identifier of the first type of wireless enabled node; and in response to the received packet request, send a number of packets from the wireless enabled computing device through the wireless nodal network to the wireless enabled nodes, each packet containing the identifier of the first type of wireless enabled node, and various ones of the packets containing different portions of the software update; wherein the respective node processor of the wireless enabled node of the first type configures the wireless enabled node of the first type to: based on recognition of the identifier of the first type of wireless enabled node in the packets, accumulate the portions of the software update from received packets to obtain a complete copy of the software update; and install the complete copy of the software update for future execution; and wherein the respective node processor of the wireless enabled node of the second type configures the wireless enabled node of the second type to discard the received packets including the portions of the software update, based on recognition of the identifier of the first type of wireless enabled node in the received packets.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641